United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-28740 BioScrip, Inc. (Exact name of registrant as specified in its charter) Delaware 05-0489664 (State or Other Jurisdiction (I.R.S. Employer Identification No.) of Incorporation or Organization) 100 Clearbrook Road, Elmsford, NY 10523 (Address of Principal Executive Offices) (Zip Code) (914) 460-1600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer: £ Accelerated filer: R Non-accelerated filer: £ Smaller reporting company: £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R On May 1, 2009, there were 41,843,194 outstanding shares of the registrant’s common stock, $.0001 par value per share. INDEX Page Number PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets at March 31, 2009 (unaudited) and December 31, 2008 3 Unaudited Consolidated Statements of Operations for the three months ended March 31, 2009 and 2008 4 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 5 Notes to the Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosure About Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 6. Exhibits 18 SIGNATURES 19 EXHIBITS EX.31-1: CERTIFICATION EX.31-2: CERTIFICATION EX.32-1: CERTIFICATION EX.32-2: CERTIFICATION 2 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements BIOSCRIP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except for share and per share amounts) March 31, December 31, 2009 2008 ASSETS (unaudited) Current assets Cash and cash equivalents $ - $ - Receivables, less allowance for doubtful accounts of $9,866 and $11,629 at March 31, 2009 and December 31, 2008, respectively 144,612 158,649 Inventory 39,040 45,227 Prepaid expenses and other current assets 3,210 2,766 Total current assets 186,862 206,642 Property and equipment, net 14,714 14,748 Other assets 1,103 1,069 Goodwill 24,498 24,498 Total assets $ 227,177 $ 246,957 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Line of credit $ 36,114 $ 50,411 Accounts payable 67,341 76,936 Claims payable 4,891 5,230 Amounts due to plan sponsors 5,699 5,646 Accrued expenses and other current liabilities 9,607 9,575 Total current liabilities 123,652 147,798 Deferred taxes 730 533 Income taxes payable 3,229 3,089 Total liabilities 127,611 151,420 Stockholders' equity Preferred stock, $.0001 par value; 5,000,000 shares authorized; no shares issued or outstanding - - Common stock, $.0001 par value; 75,000,000 shares authorized; shares issued: 41,763,194, and 41,622,629, respectively; shares outstanding; 38,718,278 and 38,691,356, respectively 4 4 Treasury stock, shares at cost: 2,642,260 and 2,624,186, respectively (10,320 ) (10,288 ) Additional paid-in capital 249,217 248,441 Accumulated deficit (139,335 ) (142,620 ) Total stockholders' equity 99,566 95,537 Total liabilities and stockholders' equity $ 227,177 $ 246,957 See accompanying Notes to the Unaudited Consolidated Financial Statements. 3 Table of Contents BIOSCRIP, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) Three Months Ended March 31, 2009 2008 Revenue $ 325,749 $ 327,471 Cost of revenue 289,759 295,099 Gross profit 35,990 32,372 Selling, general and administrative expenses 30,327 31,537 Bad debt expense 1,380 650 Income from operations 4,283 185 Interest expense, net (594 ) (585 ) Income before income taxes 3,689 (400 ) Tax provision 404 77 Net income (loss) $ 3,285 $ (477 ) Income (loss) per common share Basic $ 0.08 $ (0.01 ) Diluted $ 0.08 $ (0.01 ) Weighted average common shares outstanding Basic 38,709 38,177 Diluted 38,787 38,177 See accompanying Notes to the Unaudited Consolidated Financial Statements. 4 Table of Contents BIOSCRIP, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net income (loss) $ 3,285 $ (477 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities Depreciation and amortization 1,111 1,552 Change in deferred income tax 197 - Compensation under stock-based compensation plans 776 957 Bad debt expense 1,380 650 Changes in assets and liabilities Receivables, net 12,657 (16,205 ) Inventory 6,187 (917 ) Prepaid expenses and other assets (478 ) (1,469 ) Accounts payable (9,595 ) 5,694 Claims payable (339 ) 1,123 Amounts due to plan sponsors 53 525 Accrued expenses and other liabilities 173 (3,901 ) Net cash provided by (used in) operating activities 15,407 (12,468 ) Cash flows from investing activities: Purchases of property and equipment, net of disposals (1,077 ) (2,175 ) Net cash used in investing activities (1,077 ) (2,175 ) Cash flows from financing activities: Borrowings on line of credit 329,480 338,236 Repayments on line of credit (343,777 ) (323,505 ) Surrender of stock to satisfy minimum tax withholding (33 ) (235 ) Net proceeds from exercise of employee stock compensation plans - 147 Net cash (used in) provided by financing activities (14,330 ) 14,643 Net change in cash and cash equivalents - - Cash and cash equivalents - beginning of period - - Cash and cash equivalents - end of period $ - $ - DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for interest $ 593 $ 847 Cash paid during the period for income taxes $ 205 $ 183 See accompanying Notes to the Unaudited Consolidated Financial Statements. 5 Table of Contents BIOSCRIP, INC.AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements, including the notes thereto, and other information included in the Annual Report on Form 10-K of BioScrip, Inc. and subsidiaries (the “Company”) for the year ended December 31, 2008 (the “Form 10-K”) filed with the U.S. Securities and Exchange Commission on March 5, 2009.
